Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 April 10, 2019

The Court of Appeals hereby passes the following order:

A19A1643. CONFESOR CHAPARRO v. THE STATE.

      In 2004, a jury found Confesor Chaparro guilty of four counts of aggravated
child molestation, and the trial court imposed a total sentence of 30 years in prison,
to be followed by 20 years on probation. We affirmed his judgment of conviction on
direct appeal. Chaparro v. State, 279 Ga. App. 145 (630 SE2d 645) (2006).
      In September 2018, Chaparro filed a “Motion for Extraordinary Relief,” which
the trial court denied in November 2018.1 Chaparro sought appellate review of the
November 2018 order by filing both a direct appeal – which has been docketed as the
instant case, No. A19A1643 – and an application for discretionary review, which we
dismissed on the ground that Chaparro’s September 2018 motion essentially sought
to vacate or modify his judgment of conviction, which is not an appropriate remedy
in a criminal case. See Chaparro v. State, No. A19D0224 (Dec. 19, 2018); see also
Roberts v. State, 286 Ga. 532, 532 (690 SE2d 150) (2010); Harper v. State, 286 Ga.
216, 218 (1) (686 SE2d 786) (2009).
      Because we rejected Chaparro’s challenge to the trial court order sought to be
appealed here in Case No. A19D0224, the current appeal is barred by the law of the
case. See Ross v. State, 310 Ga. App. 326, 327 (713 SE2d 438) (2011) (“[A]ny issue
that was raised and resolved in an earlier appeal is the law of the case and is binding
on this Court . . . .”) (punctuation omitted); accord Hook v. Bergen, 286 Ga. App. 258,
261 (1) (649 SE2d 313) (2007) (a ruling on an application for discretionary appeal


      1
          Chaparro’s September 2018 motion was not included in the current record on
appeal.
acts as res judicata in later proceedings); see also Jackson v. State, 273 Ga. 320, 320
(540 SE2d 612) (2001) (a defendant “is not entitled to another bite at the apple by
way of a second appeal”). Consequently, there is nothing for this Court to review in
the instant appeal, which is hereby DISMISSED. See Jackson, 273 Ga. at 320; Ross,
310 Ga. App. at 327-328.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         04/10/2019
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.